3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Saito (WO2018/116953) and cited in (US 2019/0345055).
Regarding claims 1, and 4-5 Saito discloses  a glass formed by the fusion process [0060] thus having a first major surface, a second major surface opposite of the first major surface and an edge surface.
Saito discloses a thickness of 1 mm or less, .7mm or less, 0.5 mm or less or 0.4 mm or less [0062].
Saito discloses a Young’s modulus of 80.7-85.9 GPa (Table 1) see also the “specific Young’s Modulus) of at least [0053] multiplied by densities of at least [0047].
Saito discloses densities of 2.528-2.586 g/cm3
Saito discloses the glass substrate formed by the same process with the same properties as the claimed invention of claims 1 and 4-5.  
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied above and further in view of Kariya (US 20130180285 A1) referred to as Kariya herein after.
Regarding claims 2-3,  The limitations regard a shape of the formed substrate.
MPEP 2144.04 recites
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device

In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966). The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. 

It has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.

Saito discloses the claimed invention except for the shape as reflected by the cartesian coordinates of claims 2-3. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the shape of the formed substrate, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the temperature profile in an overflow downdraw fusion forming of glass for the purpose of controlling stresses and a potential shape change as taught by Kariya, at least claim 1.
KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Therefore the combination of a known glass with known properties using a known forming method combined with the known method of optimizing a temperature profile in said forming method is likely to be obvious.  The identification of the shape as recited in claims 2-3 does no more than yield predictable results.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170001898 A1- [0042] temperature profile control in setting of fusion
Ding et al. (US 20180319700 A1)  Ding discloses a glass composition substrate formed by the overflow fusion process [0062] and claim 6,
Wherein the substrate has a density of less than 2.65g/cm3 and Young’s Modulus of greater than or equal to 75 GPa (see at least [0075]-[0082] and specifically claims 9-10).  

Ding fails to disclose the thickness of the glass formed.
Ding claims 9 and 10 properties
Hiroki [0021] warpage level 60 microns or less,  [0051] thickness, Table 1 number 5
US 20180339929 A1 [0049] polishing, [0051] thickness .9mm-2.0mm formed by down-draw method [0060]
US 20090176038 A1 glass 11
US 20110197633 A1 [0020] benefit to overflow downdraw and thickness
US 20140137602 A1 curving
US 20180044223 A1 overflow dowdraw thickness [0033] [0088]
US 20190345055 A1 thickness, warpage likely to occur
US 20180339929 A1 [0083] thickness .7mm [0088] .8mm warpage level 
 US 20180339929 A1 warp and properties of claim 1



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741